Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 1 of 29




         Exhibit B
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 2 of 29
                                                                  Three Bryant Park
                                                                  1095 Avenue of the Americas
                                                                  New York, NY 10036-6797
                                                                  +1 212 698 3500 Main
                                                                  +1 212 698 3599 Fax
                                                                  www.dechert.com


                                                                  MICHAEL J. GILBERT

                                                                  michael.gilbert@dechert.com
                                                                  +1 212 698 3886 Direct
                                                                  +1 212 698 0426 Fax
  November 3, 2020


  VIA E-MAIL

  Christopher J. DiMase
  Nicholas S. Folly
  Tara LaMorte
  Assistant United States Attorneys
  Southern District of New York
  One St. Andrew’s Plaza
  New York, NY 10007


  Re: Disclosure of Potential Defense Expert in United States v. Weigand, et al., 20 cr. 188 (JSR)

  Dear Chris, Nick, and Tara:

         Defendant Ruben Weigand hereby provides notice, pursuant to Federal Rule of Criminal
  Procedure 16, that he expects to call Stephen C. Mott to provide expert testimony on credit card
  payment processing as outlined herein. A copy of Mr. Mott’s CV is attached.

  Mr. Mott’s Qualifications

           Mr. Mott is an expert on digital payments, security and electronic transactions. He has
  more than three decades of experience in online and mobile transactions, debit and credit networks,
  authentication and security technologies, and emerging alternative payments. Mr. Mott was a
  senior executive at MasterCard for three years, serving as Senior Vice President of Electronic
  Commerce and New Ventures from 1995 to 1998. Mr. Mott’s responsibilities at MasterCard
  included creating a new electronic security protocol and aiding member banks around the world to
  use the Internet as a safe new delivery channel for financial products. More recently, Mr. Mott has
  worked as an industry consultant, helping banks, networks, security technology providers,
  merchants, payment gateways and other payment facilitators develop comprehensive consumer and
  small business payment strategies and make technology assessments for online and mobile
  transacting among payment card providers, and online buyers and sellers. Mr. Mott’s consulting
  experience and stature in the industry led to his election to serve on the steering committee for the
  Federal Reserve’s recent Secure Payments Task Force, among other posts.
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 3 of 29

                                                                 Christopher J. DiMase
                                                                 November 3, 2020
                                                                 Page 2




  Bases for Mr. Mott’s Testimony

          Mr. Mott will base his explanations of credit card transactions and Issuing Banks’ approval
  process and priorities for risk management on his education, training, professional experience, and
  work with industry organizations. To the extent he renders opinions, they will be based on those
  same things, as well as his review and consideration of:

      1. Documents and information produced by the Government in connection with this case,
         including, but not limited to: (i) Visa Core Rules and Interlink Rules (April 2020) and
         MasterCard Rules and Transaction Processing Rules (December 2019), subpoena returns
         from Visa, and disclosure correspondence and other materials from the Government for
         Visa; (ii) subpoena returns from Citibank, Bank of America, and JP Morgan Chase, and
         disclosure correspondence and other materials from the Government for Citibank, Bank of
         America, and JP Morgan Chase, among other banks; and (iii) merchant applications.

      2. Office of the Comptroller of the Currency (OCC) Comptroller’s Handbook on Merchant
         Processing

      3. Payment card industry publications, guidelines, references and reports/studies on
         electronic commerce (“eCommerce”) best practices and operational realities for risk
         management and fraud mitigation, including network standards for vetting merchants and
         authentication of consumers.

          Mr. Mott is continuing to review additional data and information. He may offer additional
  opinions, or additional bases for his opinions, as a result of his ongoing review of data and
  information and in response to evidence, opinions, or testimony presented during the trial
  proceedings. As a result, Defendant Weigand respectfully reserves his right to supplement this
  disclosure at any time before Mr. Mott’s trial testimony and/or as permitted by the Court.

  Mr. Mott’s Expected Testimony

          Mr. Mott will explain the mechanics of credit and debit card transactions, including the
  roles of the various participants in those transactions, especially merchants, merchant acquiring
  banks, independent sales organizations (“ISOs”), payment service provider (“PSPs”), payment
  networks, issuing banks, payment gateways, third-party risk management specialists, and
  cardholders.
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 4 of 29

                                                                  Christopher J. DiMase
                                                                  November 3, 2020
                                                                  Page 3




           Mr. Mott will testify as to the concerns and operating parameters of issuing banks,
  including their consideration of customer creditworthiness and the factors that are material and
  immaterial to them when determining whether to approve or decline credit and debit card
  transactions.

          Mr. Mott will testify as to the steps that issuing banks may take in order to detect and root
  out fraud and other suspicious activity.

          Mr. Mott will explain non-secure e-commerce transactions, including the associated
  interchange fees paid to issuing banks versus chargeback liability for online transactions, among
  other topics related to non-secure e-commerce transactions.

           Mr. Mott will testify as to the standards and protocols employed by Visa and MasterCard
  when determining their membership in the United States and abroad, Visa and MasterCard’s
  approach to international transactions, and the ways in which they oversee and manage the integrity
  of the global payments system. Relatedly, Mr. Mott will testify as to the jurisdictional constraints
  imposed on non-U.S. acquiring banks by Visa and MasterCard.

          Sincerely,

                                            /s/ Michael J. Gilbert .
                                            Michael J. Gilbert
                                            Shriram Harid
                                            Steven Pellechi
                                            Dechert LLP
                                            Three Bryant Park
                                            1095 Avenue of the Americas
                                            New York, New York 10036-6797
                                            Michael.gilbert@dechert.com
                                            Shriram.harid@dechert.com
                                            Steven.pellechi@dechert.com

                                            Michael H. Artan
                                            Michael H. Artan, Lawyer, A Professional Corporation
                                            1 Wilshire Boulevard, Suite 2200
                                            Los Angeles, CA 90071
                                            michaelartan@yahoo.com

                                            Attorneys for Defendant Ruben Weigand
        Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 5 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae


y
                                     Professional Summary

Steve Mott has more than three decades of experience in the fields of transaction economics, online and
mobile transacting, innovative uses of debit networks, rewards and loyalty programs, authentication and
security technologies, and emerging alternative payments—including smart cards, stored value, P2P,
mobile/digital/real-time payments, electronic checks, and distributed ledger systems. BetterBuyDesign is
a management advisory firm serving clients ranging from banks and processors to technology startups and
investment firms. Consulting assignments typically include business case analyses and forecasts; strategy
and business development; technology assessments; new product development; expert witness support;
and due diligence evaluations. He regularly briefs investment firms on payment trends and prospects for
major industry participants.

Steve speaks and writes frequently about the industry, presenting at more than two dozen payment,
technology, retailing and customer conferences each year, serving as a member of several payments
conferences planning committees and industry groups, and providing executive-level training and
workshops on industry topics. Steve is viewed as an industry authority and thought leader on digital
payments and security, including mobile, P2P, prepaid, real-time debit, EMV/NFC, digital wallets,
distributive ledgers and other emerging POS and cloud-based technologies. An acknowledged pioneer in
eCommerce, in 1997 Steve was named by Interactive Week (later eWeek) magazine as one of the “Top
25 Unsung Heroes of the Internet” and in 1998 by Business 2.0 magazine as one of the “Top 25 Most
Intriguing Minds for the New Economy.” Steve is a graduate of U.C. Berkeley and Harvard Business
School, was a White House Fellow appointee, and previously held executive positions at McKinsey &
Co., McGraw-Hill, MCI Telecommunications, MasterCard Worldwide, and as President of Priceline
WebHouse Club, an Internet retailer.


                                              Expertise

Alternative Payments, Stored Value                  Electronic Checks: ACH, Check Imaging, RDC
Authentication Technologies; Standards & Rules      Electronic & Mobile Commerce and Banking
Credit &Debit Cards; Network Rules & Histories      Loyalty & Rewards Programs; Incentive Marketing
Data Security; Fraud & Risk Management              Payment Economics, Interchange, Market Pricing
Contact/Contactless Smart Cards (EMV/NFC)           Tokenization, Encryption, PCI Mitigation
EFT PIN & PINless Debit                             Virtual Currency; Blockchain/Distributed Ledgers

                                             Education

Year                   College or University                     Degrees
1979     Harvard Business School                                 M.B.A.
1974     University of California at Berkeley                    B.A. Economics; B.A. Journalism




                                                                                       Page 1 of 25 Pages


                                                                                              3| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 6 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae




                            Professional Experience--Summary
Prior to 2000, job assignments included Engagement Manager at McKinsey & Co.; Director of Strategic
Planning at McGraw-Hill; VP of Sales, Marketing and Product Development at MCI Communications;
President of software development company Cognitive Systems, Inc.; SVP-Electronic Commerce & New
Ventures at MasterCard (1995-1998); and President of Priceline WebHouse Club (1999-2000). Current
position (2/1998-7/1999 and 10/2001 to present:

From:            1998/2000
To:              Present
Organization:    BetterBuyDesign LLC (formerly CSI Management Services, Inc. until 2011)
Title:           Principal
Summary:         Management consulting; M&A due diligence and technology evaluations; IP and expert
                 witness support; business case development and opportunity assessments; market
                 strategies and forecasting for banks, processors, networks, merchants, technology and
                 investment firms. Spent 16 months as President of Priceline WebHouse Club (1999-
                 2000) including design a private-label debit card payment system. Consulted to clients,
                 taught workshops and provided webinars on Internet payments and security; payment card
                 interchange; online banking and bill payment; small business/B2B payment automation;
                 mobile commerce at POS; Web 2.0; electronic check payments; virtual currencies; stored
                 value; and loyalty and rewards programs; and mobile payments.


                               Professional Experience--Detail


1998 – present                   BetterBuyDesign/CSI Management Services                   Stamford, CT
                                      PRINCIPAL/PRESIDENT
Created and manages this consultancy for electronic payments transaction businesses. Accomplishments
included:
       •   Supported the Federal Reserve Faster Payments Initiative by serving on Secure Payments
           Task Force Steering Committee, with three key assignments in first year of operation,
           including Chair of Standards Assessment Team; also member of Faster Payments Task Force;
           served on rules and standards sub-group; founding member of Faster Payments Coalition
       •   Consulting on “Opt-Out Merchant” appeal of $5.2 bil. interchange suit settlement proposed in
           2012, including provision of research on Honor All Cards (HAC) impacts, EMV deficiencies
           and market constraints from card network programs and rules on eCommerce
       •   Serving as a subject matter expert and resource for the Federal Reserve’s Mobile Payments
           Industry Workgroup (MPIW), assisting with white papers on tokenization and card-not-
           present security


                                                                                       Page 2 of 25 Pages


                                                                                              4| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 7 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae



       •   Analyzed new, cloud-based, mobile handset- and tablet-originated POS transacting
           environments and technology for PCI exoneration and access to non-card brand networks
       •   Authored key expert report to support Durbin Amendment legislation
       •   Served on the Federal Reserve’s Consumer Payments Research Center (CPRC) Advisory
           Group (from 2009-2018)
       •   Provided strategic support and technical assessments, including executive briefing and
           education sessions, on online and mobile transacting for three dozen banks, merchants,
           processors, networks, and technology companies
       •   Defined and articulated the marketplace for secure real-time debit account payments
       •   Evaluated and developed electronic check processing and online bill payment strategies for
           major technology players
       •   Provided market assessments and new product strategies for three stored value companies
       •   Developed comprehensive consumer and small business payments strategies for four banks
       •   Provided three large merchants with defensive programs to help them offset PCI Compliance
           challenges and conducted RFIs/RFPs in vetting processing service and security vendors
       •   Oversaw business development and generated strategies for biometric, software, and
           hardware security companies for offline and online markets
       •   Provided competitive analysis and due diligence assessments for M&A operations of several
           processors and security companies
       •   Assisted security companies in IPO and capitalization efforts; evaluated and developed
           business plans for several emerging technology firms
       •   Participated as subject-matter-expert and conference speaker/planner for the Fed, NACHA,
           BAI, FS-ISAC and BITS/FSR; also security briefer for the Merchant-Financial Services
           Cybersecurity Partnership
       •   Was named one of the “Top 25 Most Intriguing Minds for the New Economy” by Business
           2.0 magazine in July, 1998

1999 – 2000                            Priceline WebHouse Club, Inc.                     Stamford, CT
                                            PRESIDENT
Promoted during the first four months from Chief Strategist to SVP Operations to EVP Business
Development to President, leading the launch of the priceline.com “name-your-own price” concept for
buying groceries and gasoline online, and picking up at physical stores. Accomplishments included:
       •   Spearheaded the development and rollout of a nationwide network of 10,000 grocery stores
       •   Negotiated a national market development partnership with Kroger/several other major
           retailers
       •   Developed a unique settlement/payment processing system to support off-line fulfillment
       •   Worked with Symbol, Verifone, Hypercom, IBM and NCR on integration of barcode and
           related technologies for streamlining new payment types at POS
       •   Helped build a 750-person company that generated $228 million in revenues in 11 months



                                                                                     Page 3 of 25 Pages


                                                                                           5| Stephen C. Mott
        Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 8 of 29



                                         Stephen Craig Mott
                                          Curriculum Vitae



        •     Developed a business plan and PPM for spinning off the successful gasoline demand-
              collection business as a consumer wireless fulfillment operation

1995 - 1998                                  MasterCard International, Inc.                   Purchase, NY


            SENIOR VICE PRESIDENT, ELECTRONIC COMMERCE/NEW VENTURES
Directed the creation of a new infrastructure and built a business development team to facilitate efforts by
member banks around the world to develop the Internet as a new delivery channel for financial products.
Achievements included:
        •     Shaped and launched the secure electronic transaction (SET) protocol, generated 51 SET
              pilots in 32 countries in one year, and established a public key infrastructure (PKI) offering
              for international use
        •     Developed seminal new product offerings for the safe use of debit cards, EMV smart cards,
              and B2B procurement cards for Internet usage by banks, merchants, and consumers
        •     Won wide acclaim from the media for eCommerce programs and was named by Inter@ctive
              Week (now eWeek) as one of Top 25 "Unsung Heroes of the Internet" in December 1997
        •     Personally developed e-commerce strategy and technology partnerships with IBM, GTE,
              Netscape and Oracle

1994 - 1995                               Ingenia, Inc. (part of Ingenia, s.a.)               Stamford, CT
                                               PRESIDENT
Created a new subsidiary to launch North American operations after the parent company purchased a
major portion of CSI business. Transitioned CSI relationships with major banks in Europe to the
successor company. Designed, sold, and installed software programs for bank compliance with money
laundering regulations.


1987 - 1994                                       Cognitive Systems, Inc.                     Stamford, CT
                                 PRESIDENT, CEO/PRESIDENT, COO
Held responsibility for operations, sales and marketing, research and development, and
finance/administration for three spin-off firms performing contract-R&D and advanced technology
product development.
        •     Built market and sold more than dozen major banks on correspondent banking services for
              automating wire/network money transfers
        •     Designed and oversaw production of innovative data mining and text processing program
              successfully used by US intelligence agency to track money laundering payments by
              terrorists and drug dealers.



                                                                                          Page 4 of 25 Pages


                                                                                                 6| Stephen C. Mott
        Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 9 of 29



                                         Stephen Craig Mott
                                          Curriculum Vitae



        •     Commissioned, funded and supervised development of induction-based decision support
              software product that was successfully utilized in more than 200 innovative enterprise
              applications.
        •     Developed global distributor network for case-based reasoning development system.
        •     Leveraged business partnerships with European banks and software companies into leading
              market position against bigger French competitor (Ingenia) resulting in their buying the
              business.

1984 - 1987                                      MCI International, Inc.                   Rye Brook, NY
                            VICE PRESIDENT, SALES AND MARKETING
Assumed responsibility for sales force management, the design and implementation of marketing
programs, building of specialized customer interfaces, and product development by a staff of 250. As the
director of marketing, developed business cases, designed marketing programs, and negotiated
relationships with foreign communications authorities to introduce international voice services, a billion-
dollar business in four years.
        •     Developed product strategy and led a full array of sales and marketing efforts to establish a
              high-growth data communications division, which became a billion-dollar business in eight
              years
        •     Fielded a partitioned-DOS PC operating system (two years before multi-tasking) that helped
              3,000 customers replace single-function, expensive telex machines with standard, low-cost
              PCs
        •     Designed a global, digital network service (combining fiber optic cable and satellite) that
              became a flagship offering in MCI's private line service offerings to financial services firms
        •     Developed a value-added correspondent banking automation/message processing service that
              cracked the NYC banking market and created a new business segment

Additional Experience

1982 - 1984, McGraw-Hill, Inc.; New York, New York - DIRECTOR OF STRATEGIC PLANNING
AND MARKET FOCUS DEVELOPMENT. Was hired by this former McKinsey client to coordinate
an internal task force to develop a comprehensive corporate strategy for vertical market offerings via
electronic technology, in conjunction with Michael Porter (HBS).
1979 - 1982, McKinsey & Co.; New York, New York and Stamford, Connecticut - ENGAGEMENT
MANAGER. Managed strategy consulting engagements for McGraw-Hill, Amex, Arrow Electronics,
Emery Air Freight, and other clients, which often included management and/or sales responsibilities.
Military Service: United States Marine Corps, 1967 - 1970 - Sergeant (E-5) running HAWK missile
platoon; honorably discharged.




                                                                                          Page 5 of 25 Pages


                                                                                                7| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 10 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae




        Representative Professional Affiliations, Achievements & Awards

   Founding member of the Faster Payments Council; served on Rules & Standards and Safety &
    Security workgroups
   Elected to the Steering Committee of the Federal Reserve’s Secure Payments Task Force—one of two
    groups chartered to vet the Faster Payments Initiative; appointed member of both groups; headed
    working group refining security effectiveness criteria for evaluating solution proposals
   Author of two industry expert reports submitted to the Federal Reserve and to the courts computing
    the actual costs of debit card transactions, and assessing history and promulgation of network rules
    that suppress innovation—in support for the Durbin Amendments
   Resource to the Federal Reserve Bank’s Mobile Payments Working Group, an ad hoc collection of
    representatives from the emerging mobile payments ecosystem deliberating on infrastructure needs
    and regulatory/technology roadmap for mobile NFC payments; contributions includes facilitation of
    meetings and co-authorship of annual reports; developed foundation for, coordinated/facilitated group
    session on QR Codes and payment players from China (Ali Pay, WeChat Pay, China Union Pay)
   Member of and consultant to the Financial Services Technology Consortium, an ad hoc group of
    financial institutions and technology providers who develop industry standards for securing electronic
    payments technologies; project manager for three-phase mobile commerce and fraud standards
    projects
   Sole U.S. consultant participating in 2010-2020 strategy assessment for the Canadian Payments
    Association, and for the Canadian Payments System Review (2009-2011)
   Subject matter expert on payments and member of planning committees for numerous conferences for
    two industry organizations (NACHA, the U.S. ACH governing body; BAI, the Bankers
    Administration Institute; and the Federal Reserve Bank); conducted workshops in online banking,
    authentication and electronic checking products; facilitated mobile commerce/banking development
    sessions
   Advisor and consultant to the Cellular Telecommunications Industry Association (CTIA) for
    development of consumer safeguards (security, identity, privacy) for mobile banking and commerce,
    and regular participant in twice-a-year conferences
   Board Director for IrisScan (later Iridian Technologies), a biometric authentication/verification
    company; member of several advisory boards and consultant to several Internet, mobile and e-
    payments start-ups, including PaySimple, Cardinal Commerce, Coin and Cellpoint Mobile
   Gerson Lehrman Group Leader, awarded to top 5% of industry experts consulted by investment and
    research firms for information and advice on electronic payments industry
   Speaker at two dozen industry conferences a year and author of more than 100 articles in past decade,
    including two 10-part series in Digital Transactions Magazine (“Tipping Points in Payments” and
    “Data Insecurity”) and two six-part series (“The End of Interchange” and “Web 2.0 Transforming
    Payments”); regular contributor to n*genuity Magazine/Journal (produced by TSYS)



                                                                                        Page 6 of 25 Pages


                                                                                               8| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 11 of 29



                                        Stephen Craig Mott
                                         Curriculum Vitae


   Developed strategy and economic analysis for electronic checks/ACH for use via Internet and mobile
    for NACHA; supported Fed efforts for Check 21; developed check automation strategy for IBM
   Selected one of “Top 25 Most Intriguing Minds for the New Economy” by Business2.0 Magazine--
    July 1998; designated one of “Top 25 Unsung Heroes of the Internet” by Interactive Week Magazine
    (eventually eWeek)--December 1997


                             Relevant Consulting Assignments
Steve Mott has performed numerous consulting assignments and engagements in new product and
marketing strategy development, market segmentation, transaction processing design, operational
evaluations, business case analysis, user research and authentication/security risk strategy assessments for
dozens of banks, processors, networks, technology providers, merchants and billers. Representative
engagements include:
        • Merchant/Biller Payments and Processing/Media Companies:
                o Providing support for J.D. Power on satisfaction rating assessments of small business
                    merchant services providers, and certification of best practices for mPOS providers
                o Supported larger payments consulting firm in evaluation design requirements for
                    fielding a internalized global payments processing and risk management capability
                    for an eCommerce marketplace client, replacing existing payments provider
                o Provided model of existing mobile payments by channel for two large national
                    merchants, sorting through more than two dozen mobile wallet offerings, including
                    in-market testing of those wallets
                o Developed QR code market and technology strategy for group of merchants to offer
                    alternative to EMV/NFC contactless
                o Provided competitive analysis of targeted competitor on behalf of large processor
                o Analyzed comparative positioning of major payments media company for content,
                    conferences, and customer bases vis-à-vis emerging rivals
                o Worked with the Merchant Advisory Group (MAG) industry group (serving more
                    than 150 of the 300 largest merchants) to provide analysis and advice on problems
                    with EMVCo-controlled plans for tokenization of mobile payments
                o Worked as lead consultant to the Merchant Customer Exchange (MCX) to design a
                    secure, merchant- and consumer-friendly mobile payments and marketing system.
                    Responsibilities included identifying technology requirements and providers;
                    development of issuing, acquiring, network, marketing and mobile component
                    partners (including wallet management systems, applications, security, mobile offers,
                    etc.), and evaluation of QR code viability, including patent coverage. (MCX was
                    initially comprised of dozens of the nation’s largest merchants, representing more
                    than $1 trillion in retail sales)
                o Provided an extensive analysis of debit card costs and provider practices as input to
                    the Federal Reserve to inform their rule-making on the Durbin Amendment mandates
                    to the Dodd-Frank Financial Reform Act




                                                                                          Page 7 of 25 Pages


                                                                                                 9| Stephen C. Mott
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 12 of 29



                             Stephen Craig Mott
                              Curriculum Vitae


      o   Advised two Top 50 retailers on interchange and fee negotiation strategies with card
          networks, including development of comprehensive analysis across payment
          operations
      o   Provided executive training/industry briefing sessions to nearly a dozen major
          merchants on eCommerce and mCommerce trends and opportunities
      o   Defined and developed a comprehensive payments strategy for a top 30 retailer,
          including PCI mitigation, mobile and EMV deployment, and rebidding of card
          processing services
      o   Supported a custom-blended beverage chain with development of mobile app to
          enable ‘line-busting’ with tablet-based POS system, including analysis and
          assessment of 15 different iPad-like product offerings
      o   Conducted market assessment of current eCommerce product offerings for a very
          large processor, including detailed interviews with and evaluations of relationships
          with several target merchants
      o   Performed due diligence on small business/B2B integrated payments provider and
          developed global payments strategy for hedge fund acquirer
      o   Developed strategy and identified potential partners for small business B2B payment
          portal and gateway for a global payments provider, including identifying and
          negotiating with outsourcing partner
      o   Supported three separate white paper inputs to the Federal Reserve on online debit
          card economics, risk, and tradeoffs among enhanced authentication options, to
          support merchant case for lower fees
      o   Assessed 20 international online markets for debit card payments and security for a
          U.S. based payments provider
      o   Developed Web 2.0 platform strategy and requirements for major card processor
      o   Evaluated electronic debit payment options for several processors, merchants and
          debit networks
      o   Reviewed prospects for Electronic Check Acceptance (ECA) for Retail and Bank
          deployment of remote check processing for two major processors
      o   Provided analysis and negotiating support for better processing rates and services for
          numerous merchant clients (in POS and online venues)
      o   Supported a comprehensive cost analysis and card acceptance rebidding project for a
          top fast-food retailer (QSR) in the U.S. and Canada, including training of franchisees
          on how to minimize payment fees and optimize communications access
      o   Developed a detailed strategy for optimizing costs and service across all payment
          types and venues for a major telecommunications company
      o   Provided high-level strategy advice and payments costing data to several national
          merchants and billers for both political and internal purposes
      o   Supported new business applications that required upgrades in POS capabilities with
          collaborating hardware and software providers (e.g., IBM, Symbol Technologies,
          NCR, Verifone, etc.)
      o   Provided market assessments and partner introductions for a variety of loyalty and
          rewards-system vendors seeking to gain entry into the card-marketing business
      o   Developed strategies and product costing analysis on PINless debit for two networks,
          two processors, and a technology provider based on extensive interviews and

                                                                               Page 8 of 25 Pages


                                                                                    10| Stephen C. Mott
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 13 of 29



                               Stephen Craig Mott
                                Curriculum Vitae


           research with consumers, merchants/billers, financial institutions, and third-party
           providers
       o Assisted two online merchants in procuring affiliate-based payment platforms from
           their processor
       o Assisted in developing new products for a top-three online bill payment provider
       o Helped position a leading convenience-bill payment processor for an advantageous
           sale to a bigger company
       o Consulted extensively to several major merchant/biller processors on product and
           pricing needs, ISO channel utilization and optimization, and integration/roll-out of
           new payment services
       o Conducted payment card processing contract rebidding efforts at nearly a dozen
           merchants—large and small
       o Developed industry cost data and economic trends for two EFT networks on a full
           array of payment products (data later used by merchants in litigation against the bank
           card associations)
       o Built an innovative payment system at an Internet merchant that generated $228 mil.
           in sales from 2 mil. customers and 10 mil. transactions in its initial year of operation
           (as President of Priceline WebHouse, 1999-2000); assignment included building a
           retail network of two dozen grocery chains
•   Banks and Networks:
       o Provided a banking industry security group with support services on projects
           involving mobile wearables, data-in-motion challenges, and cloud computing
           technology and security
       o Helped a large consortium of major banks evaluate card payment tokenization
           efforts, including detailed critiques of brand efforts with EMV mobile payments and
           3DS online security
       o Provided assessments and critiques of network products, rules and economics
           regarding debit cards, EMV, online and mobile commerce and security, including
           mobile and digital wallets
       o Conducted payments landscape assessments and trends briefings to C-level executive
           groups at three Top-10 issuers since late 2014
       o Provided strategic advice to two Top-40 banks and a major card network on mobile
           payments and marketing options, including development of comprehensive model for
           projecting mobile adoption and revenue from 23 new business models and
           partnership configurations; also advised on participation with industry consortia
       o Assessed the technology and market prospects for remote and mobile check deposit
           and capture for a banking industry group, a service provider/processor and a mid-
           sized bank
       o Provided market assessment and technology evaluations for campus card system and
           related technology offered by a Top-10 credit union
       o Provided comprehensive enterprise payments strategies for two Top-40 banks, and
           two smaller FIs, including detailed cost analyses and business impacts of emerging
           regulatory compliance and security requirements
       o Evaluated full component of payments costs and service marketability for a Top-40
           regional bank, including creation of and support for its Enterprise Payments Group

                                                                                 Page 9 of 25 Pages


                                                                                       11| Stephen C. Mott
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 14 of 29



                             Stephen Craig Mott
                              Curriculum Vitae


       o    Conducted comprehensive briefings on digital payments to top management at a Top-
            3 network, with a strategy for moving into P2P and Real-time Debit capabilities
       o Built forecasting model on how various constituencies can make money with
            multiple emerging revenue models for mobile marketing and offers; model foots to
            U.S. consumer economy in 35 product/service sectors and 21 financial services
       o Developed strategy for a major, global non-bank network to making expedited
            payments in small business (B2B) and POS (mobile transacting) markets
       o Provided market analysis and positioning recommendations for major non-bank
            network in stored value products
       o Developed strategy for small commercial bank to enter prepaid payment market
       o Provided due diligence analysis of two prepaid debit card providers
       o Conducted research on market sizing and payment economics for electronic bill
            payment for a Top-three retail bank
       o Assessed market opportunity for two EFT networks on mobile and contactless
            payments at POS
       o Evaluated opportunity for EFT network banks to offer range of expedited payments,
            transfers and bill payments in competition with non-bank providers
•   Security/Transaction Risk Management:
       o Serving as an expert consulting resource for the successful appeal of the 2012
            proposed Interchange Fee Settlement case (Eastern District of NY), analyzing
            security vulnerabilities with EMV and related network programs that adversely
            impacted market conditions and made basis of settlement untenable for merchants
       o Managed the Federal Reserve’s Secure Payments Task Force’s Standards Assessment
            Team, a workgroup comprised to evaluate and recommend security solutions and
            recommendations on best practices for payment identity management, financial risk
            information-sharing, and data protection workgroups
       o Assisted a leading payments service provider/processor with defining platform
            insourcing opportunities to better control risk and expedite payment settlement
       o Provided a top chip card provider with a detailed assessment and executive workshop
            on US readiness for EMV, NFC, 3DS, tokenization and other security initiatives
       o Assisted major restaurant chain in crafting and deploying a PCI exoneration strategy
            as part of contract rebidding process for card payment processing
       o Supporting the Federal Reserve’s MPIW assessment of mobile security threats and
            solutions, including co-authoring and supporting white papers on tokenization,
            eCommerce security, and QR codes
       o Supported BITS/Financial Services Roundtable and Financial Services Technology
            Consortium projects on mobile security and architecture assessments, mobile check
            deposit and mobile banking
       o Assisted online retailer, EFT network, and security provider with evaluating PIN-
            debit risks for online transacting
       o Developed assessment of potential adoption of 19 online authentication technologies
            (2001-2002) (as an interim consultant for Benton International)
       o Analyzed and evaluated 56 different security technologies for online transacting and
            banking (2005) for major debit network client


                                                                           Page 10 of 25 Pages


                                                                                 12| Stephen C. Mott
Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 15 of 29



                              Stephen Craig Mott
                               Curriculum Vitae


       o    Responsible for Secure Electronic Transaction (SET) protocol and global marketing
            efforts while SVP-eCommerce at MasterCard (1995-1998)
        o Provided assessment of potential merchant and cardholder adoption of 3D-Secure
            technologies (e.g., VerifybyVisa/SecurCode/J-Secure) (2003-2004) for a major card
            processor and two large banks
        o Developed business strategies and evaluated products/market positioning for
            numerous transaction security companies (e.g., PaybyTouch, RSA Security,
            Certicom, Iridian Technologies, TouchCredit, ValiDator, FD/Asuretee, etc.)
        o Performed competitive assessment on eFalcon vs. PRISM for a major processor
        o Conducted Webinars and Seminars on FFIEC guidance for multi-factor
            authentication for BAI
•   Alternative Payments
        o Helped an online marketplace design and develop their own competitive offering to
            PayPal
        o Provided Assisted several startup alternative payment companies with go-to-market
            assessments and strategies for the U.S. (e.g., PaySimple, mShift, Cardis, Cardinal
            Commerce, NoMoreCards, Coin, Index, Paydiant, etc.)
        o Evaluated current POS systems for incorporation of new payment types and related
            programs for several start-ups
        o Provided strategy development assessments for provider of PIN-debit in software for
            online purchases
        o Provided market study and technical analysis to support development and launch of
            EFT service offering that combined checking account and debit card access
        o Developed Web 2.0 strategy for newspaper industry initiative, illustrating how to turn
            local newspapers into social networks with embedded digital payments and
            transaction capabilities
        o Served as co-project manager for FSTC’s multi-phase standards and interoperability
            project on Mobile Payments Technology, including evaluation of new providers
        o Member of Steering Committee of NACHA Internet Council (which is focused on
            online services and authentication)
        o Provided the business case analysis for NACHA’s credit-push initiative, which
            guarantee ACH transactions for online purchases and bill payments
        o Helped design an end-to-end guaranteed ACH/EFT offering for online markets, using
            PINs for user identification
        o Presented to and represented two alternative payment clients in a number of
            Merchant Payment Roundtable meetings
        o Helped a leading online banking services provider define and enter real-time debit
            market
        o Assisted a major private-label processor expand merchant offerings in e-checks




                                                                             Page 11 of 25 Pages


                                                                                    13| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 16 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae




      Representative Litigation and Corporate IP Expert Witness Support
Blackcard, Vesta, Fleet
1. Expert Witness Engagement:
Type of Matter:         Countersuit to alleged patent infringement claim on PCI, EMV, OFX, and
                        related protocols for retail banking, asserting anti-trust invalidation of
                        patents
Law Firm:               Latham & Watkins for plaintiff CapOne Bank
Case Name:              Intellectual Ventures I & II LLC v. Capital One Financial Corporation: Civil
                        Action No. 8:14-cv-00111-PWG (U.S. District Ct-MD)
Services Provided:      Expert witness support, including expert report analyzing data processing and
                        communications standards required for banking services for payment cards,
                        ATMs, and online/mobile banking; deposition 4/2017
Disposition:            Plaintiff’s claim dismissed with appeal under consideration (as of 4/2018)
Period of Service:      March-October, 2017

2. Expert Witness Engagement:
Type of Matter:       Alleged patent infringement on Internet Banking without using pre-
                      established account relationships
Law Firm:             Faegre Baker Daniels LLP for defendant First Internet Bank of Indiana
Case Name:            Integrated Technological Systems, Inc. v. First Internet Bank of Indiana: Case
                      No.2:16-CV-0417-JRG-RSP U.S. District Court-Eastern TX/Marshall Division
Services Provided:    Expert witness support, including expert report, for defense analyzing
                      invalidity and non-infringement
Disposition:          Plaintiff’s suit dismissed, and decision affirmed on appeal (2/2018)
Period of Service:    1Q2017

3. Expert Witness Engagement:
Type of Matter:       Inter Partes Review (IPD) of patent claiming authentication of secured
                      resources (accounts) via three-party transaction protocol
Law Firm:             ERISE IP, P.A.-Petitioner
Case Name:            Unified Patents Inc. v. Textile Computer Systems: IPT2017-00296 (Patent No.
                      8,505,079)
Services Provided:    Expert witness support, including declaration to PTO Patent Trial and Review
                      Board obviating validity of patent
Disposition:          Petition to assert certain claims as too broad to be patentable denied (3/2018)
Period of Service:    1Q2017

4. Expert Consultant Engagement:
Type of Matter:        Disputed Value of Purchase of eCommerce Payment Processing Company


                                                                                      Page 12 of 25 Pages


                                                                                            14| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 17 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae


Law Firm:              Gibson Dunn for defendant Susquehanna Investment Group
Case Name:             Great Hill Partners et al v. SIG Growth Equity Fund et al; Civil Action No.:
                       7906-VCG
Services Provided:     Consulting support, including collaboration with The Analysis Group, to provide
                       a draft affirmative expert report on eCommerce fraud and chargeback trends,
                       mitigation practices, and inter-relationships of processors, PSPs, networks and
                       merchants to assess strategies for dealing with summary judgment motions.
Disposition:           Trial held in Delaware Chancery Courts; both parties countersuing on fraud and
                       perjury claims (8/2018)
Period of Service:     May to December 2016; in further appeal

5. Expert Consultant Engagement:
Type of Matter:        Merchant Class Action claim against Bank Card Networks and Banks on
                       Interchange, Rules (e.g., Honor-all-cards), and Technologies (e.g., EMV,
                       Contactless/NFC, etc.)
Law Firm:              Constantine Cannon for Opt-out Merchant Plaintiffs
Case Name:             In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation
                       No. 05-MD-1720 (JG) (JO) and Appeal 12‐4671‐cv(L)
Services Provided:     Providing evidence review, technical analysis of digital wallets and QR codes,
                       evaluation of network rules, and assessment of regulatory and market actions
                       globally; expert report filed 2013 and another in 2018
Disposition:           Supreme Court reaffirmed successful appeal of original settlement (2012); case
                       being re-litigated
Date of Service:       June 2012 to present

6. Expert Witness Engagement:
Type of Matter:       Alleged Infringement of Patent (‘724’) for non-FI based money remittances
Law Firm:             Baker & Botts LLP for defendant NetSpend Corp.
Case Name:            MiCash, Inc. v. NetSpend Corp.[Case No. 2:12-CV-248-JRG, Marshall
                      Division, TX]
Services Provided:    Supported defendant in claims terms, invalidity and infringement defenses
Disposition:          Reached favorable settlement to defendant after draft expert report
Date of Service:      May to July 2013

7. Expert Witness Engagement:
Type of Matter:       Claim of Misappropriation of Trade Secrets and Other Contract Terms for
                      Correspondent Banking Services
Law Firm:             Fleeson, Gooing, Coulson & Kitch, LLC and Foulston, Sieken LLC, for plaintiff
                      LendingTools.com, Inc.
Case Name:            LendingTools.com, Inc. v. Bankers’ Bank of Kansas, N.A. and The Bankers’
                      Bank, N.A. [Case No. 11-CV-1879, Sedgwick Co. District Court, Kansas]
Services Provided:    Expert witness support, including expert report on industry practices for
                      correspondent banking services to support claims of misappropriated trade
                      secrets/confidential information; 7.5 days of depositions; bench review of
                      expert testimony/qualifications; testimony at trial

                                                                                     Page 13 of 25 Pages


                                                                                           15| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 18 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae


Disposition:           Plaintiff’s claim dismissed (3/2016); appeal heard (6/2018) and won; settlement
                       talks underway, but re-trial is currently scheduled for 2/2020
Date of Service:       August 2012-March 2016

8. Expert Witness Engagement:
Type of Matter:       Alleged Violations of License Agreement for Use of Patents (‘608 and ‘787)
Law Firm:             Baker & Botts LLP and Fish, Richardson for defendant NetSpend Corp.
Case Name:            Alexsam, Inc. v. NetSpend Corp. [Cause NO.D-1-GN-07-003659, District Court
                      of Travis County, TX]
Services Provided:    Expert witness support, including preparation of motions for summary
                      judgments and defense of patent license agreement; 2 days of pre-trial
                      deposition and testimony at jury trial
Disposition:          Initial verdict of violation of License cut claims for royalties to one-third of
                      original amount, and dismissed allegations of fraud
Date of Service:      March 2010 to September 2012; settled in 2014

9. Expert Witness Engagement:
Type of Matter:       Defense of Patent for Provision of Student Refunds for University
                      Scholarship, Tuition, and Campus Card Payment Programs
Law Firm:             Wiggin & Dana LLP for plaintiff Higher One, Inc.
Case Name:            Higher One, Inc. v. Touchnet Information Systems, Inc. [Case No. 3:09-cv-337-
                      AWT]
Services Provided:    Expert report and 2 depositions on claims terms and for prosecution of
                      infringement suit on Higher One patent
Disposition:          Settlement approved 7/2015
Date of Service:      Late 2010-July 2015

10. Expert Witness Engagement:
Type of Matter:       Alleged patent infringement on Flexible Spending/Multi-function Accounts
Law Firm:             Fulbright & Jaworski, LLP for defendant United HealthCare.
Case Name:            Alexsam, Inc. v. United HealthCare, Inc. [Case No.
                       2:07-CV-512-TJW]
Services Provided:    Expert witness support, including draft expert report, for defense analyzing mid-
                      1990s POS terminal capabilities
Disposition:          Settled prior to expert witness testimony
Date of Service:      4Q/2010-2Q/2011


11. Expert Consulting Engagement:
Type of Matter:        Alleged Violation of License Agreement for Use of Patents (‘608 and ‘787)
Law Firm:              Alston and Bird, LLP for defendant Interactive Communications International,
                       Inc. (InComm)
Case Name:             Alexsam, Inc. v. Interactive Communications International, Inc. (InComm)
                       [Before Arbitrator Hon. Karl Bayer, Austin, TX]


                                                                                      Page 14 of 25 Pages


                                                                                             16| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 19 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae


Services Provided:     Provided subject matter consulting and materials for expert report on defining
                       reloadable cards, open banking networks and off-the-shelf POS devices
Disposition:           Favorable arbitration rendered in March 2012
Date of Service:       October 2009 to January 2010


12. Expert Consulting Engagement:
Type of Matter:        Alleged Patent Infringement on Online/Mobile Banking Notification/Alerts
Law Firm:              McDermott, Will & Emery LLP for defendants ATT Mobility, Zions Bank,
                       Wells Fargo et al
Case Name:             Joao Bock Transaction Systems v. ATT Mobility, Zions Bank et al [Case No.
                       09-cv-0208]
Services Provided:     Industry and prior art research (including locating and interviewing original
                       inventor); draft expert report prepared
Disposition:           Favorable settlement for multiple clients once prior art was discovered
Date of Service:       2Q/2010

13. Expert Witness Engagement:
Type of Matter:       Alleged Patent Infringement regarding Flexible Spending/Multi-function
                      Accounts
Law Firm:             Standley, LLP for defendant Humana Corp.
Case Name:            Alexsam, Inc. vs. Evolution Benefits, Inc., Humana, Inc. [Case no.2-07CV-
                      288DF]
Services Provided:    Evaluation of prior art and patent validity of Dorf patent on multi-function card
                      applications; fact development on electronic card payment technology in 1990s
Disposition:          Favorable settlement for client, following mock-trial preparation in Shreveport
Date of Service:      Late 2009

14. Expert Witness Engagement:
Type of Matter:       Alleged Patent Infringement regarding Online Fraud Detection Techniques
Law Firm:             Greenberg, Traurig/Ropes & Gray for defendant Retail Decisions
Case Name:            CyberSource v. Retail Decisions [Case 3 04-cv-03268-MHP]
Services Provided:    Evaluation of prior art and patent validity in expert report following USPTO re-
                      examination
Disposition:          Summary judgment invalidated Plaintiff CyberSource’s patent/claims from
                      2000-2001 era, based on Bilski and other aspects
Date of Service:      November 2008 to February 2009

15. Expert Witness Engagement:
Type of Matter:       Lawsuit among Credit Card Processors over Merchant Chargebacks, Fines
Law Firm:             Davies, Ward, Phillips and Wineberg (Montreal) for plaintiff Retail Decisions
Case Name:            PaySystems v. BBG and Retail Decisions [Dist. of Montreal, Quebec: No: 500-
                      17-025039-51]
Services Provided:    Historical research and analysis of causes of charge-backs in 2000-2005 era in
                      POS, eCommerce and fuels sectors; deposition support

                                                                                       Page 15 of 25 Pages


                                                                                             17| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 20 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae


Disposition:           Favorable settlement for client prior to trial
Date of Service:       March to September 2008

16. Expert Witness Engagement:
Type of Matter:       Alleged Patent Infringement regarding Cash Rewards Programs
Law Firm:             McDermott, Will & Emery for defendant American Express
Case Name:            Source, Inc. v. American Express [Case No. 2-05-cv-0347-TJW]
Services Provided:    Industry and prior art research, claims evaluation, deposition support
Disposition:          Favorable settlement for client prior to trial
Date of Service:      2Q-3Q/2007

17. Expert Witness Engagement:
Type of Matter:       Alleged Patent Infringement regarding Prepaid, Multi-purpose Cards
Law Firm:             McDermott, Will & Emery for defendant American Express
Case Name:            Alexsam, Inc. v. FSV Payments, et al [Case No. 2-03CV-337]
Services Provided:    Market research and technical analysis for draft expert report
Disposition:          Plaintiff case dismissed (2005)
Date:                 3Q-4Q/2005


18. Expert Witness Engagement:
Type of Matter:       Alleged Patent Infringement regarding Supplemental Online Authentication
                      Methods
Law Firm:             FR Brice & Co. (Australia) for defendant Cardinal Commerce Corp. (U.S.)
Case Name:            Patent Acceptance 2003243523 Opposition (by Visa, Inc.)
Services Provided:    Research and expert report on online authentication techniques and product
                      features and functions circa 2001-2003
Disposition:          Plaintiff claim by Visa was dismissed (2011)
Date of Service:      3Q/2009-1Q/2011


19. Fact Witness:
Type of Matter:         U.S. Department of Justice vs. Visa/Mastercard
Services Provided:      Deposition on behalf of DOJ (deposition on SET, EMV, B2B)
Date of Service:        May 2007

Corporate Engagement:
Type of Matter:     Due Diligence on Foundational IP for securing PINs over open networks
Corporate Client:   First Data
Purpose:            Determine which companies to buy to lock up desired IP
Services Provided:  Evaluation of seven patents in field of online security
Disposition:        Bid made for key provider, but client was outbid by new entrant to market
Date of Service:    3Q/2004-2Q/2005

20. Corporate Engagement:

                                                                                      Page 16 of 25 Pages


                                                                                               18| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 21 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae


Type of Matter:        Overlapping IP for use of PIN and PINless debit for online payments
Corporate Client:      Online Resources Corp./BillMatrix Corp./Paymentech
Purpose:               Established basis for getting two key competitors to cross-license applications
Services Provided:     Evaluated prior art, history and interrelationships of patents; brokered CEO-level
                       meetings and agreements with target licensees
Disposition:           One competitor became a sustaining partner, and cross-sued a third-party;
                       settlement achieved through consensual agreements
Date of Service:       October 2005-June 2006




                   Publications, Speaking Engagements, Client Briefings

                                         Recent Publications

Digital Transactions Magazine and Website (recent articles): 1/2009: “Can One-Time Passwords Bail
out Online PIN Debit?”; 2/2009: “Web 2.0: Why it Matters”; 7/2009: The Fed Should Regulate Cards
Even More”; 9/2009: “It’s Always Darkest Before the Dawn” (an article on reviving the payment card
business with new innovations); 9/2010 and 10/2010: “Why Smart Cards are Coming to America”);
2/2011: “What NFC Should Look Like”; 4/2011: “Chicken Little’s Loopy Logic”; 5/2011: “Why EMV is
still Homeless in the U.S.”; 7/2011 “What Visa is Up To”; 12/2011 “What’s Wrong with the Mobile
Wallet?”; 7/2012-9/2012 “The Great Mobile Alliance”; 7/2012 and 9/2012 “Why Banks and Merchants
Should Work Together on Mobile”; 12/2012 “P2P: Trojan Horse for Digital Payments?”; 10/2013
“Mobile Wallets 2.0; Arrive with a Thud”; “The Furious Race for Control of Tokenization, 4/2014;
5/2015 and 6/2015 “Mobile Wallet Wars”; “The Parallel Universe in Faster Payments”, 11/2016; “The
Great EMV Hangover” 2/2017; three-part series on Federal Reserve’s Faster Payments Initiative, 3/2017;
“A New Protocol’s Uncertain Promise”, 7/2017; “The Fed’s Path to Safer—Not Just Faster—Payments,
11/2017; “Payment Improvements Take the Long Way Home”, 5/2018

Giesecke + Devrient PaySmart! customer publication, “The Banking Challenge,” July 2016.

Total Systems (TSYS) Customer Magazine and Web Journal, n>genuity, 2008-2015 (articles on
tokenization, security, mobile payments, Web 2.0 transacting, migration of POS away from mag-stripe,
PCI as a driver to EMV adoption in the U.S., and new policies needed from CFPB to address migrating
overdraft fee practices). “Learning from the Challenges of Rolling Out EMV”, Spring 2017; “Why
Europe’s Payments Regulation Could Rock the U.S. Payments Industry”, May 2018.

Federal Reserve White Paper: Is Payment Tokenization Ready for Primetime? Perspectives from
Industry Stakeholders on the Tokenization Landscape, June 11, 2015 (co-author)
Federal Reserve White Paper: Mobile Payments in the United States Mapping Out the Road Ahead,
March 25, 2011 (co-author)

                                           Legacy Articles

                                                                                       Page 17 of 25 Pages


                                                                                              19| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 22 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae



Banking Strategies Magazine and Online, web-based magazine (2004-Current): “Girding for Battle”,
5/2004; “ACH and Image Convergence: A Canny Compromise or a Bridge Too Far?”, 6/2006; 6/2009
article on federal requirements for granting credit scores for the under-banked.

Digital Transactions Magazine/www.digitaltransactions.net 6/2008 to 10/2008. Six-part website and
magazine series on reinventing payments technology to take advantage of new technology.

Digital Transactions Magazine/www.digitaltransactions.net. 8/2007 to 11/2007. Ten-part website (8
postings) and magazine (2 articles) series on Data Insecurity. Series covers growing risk for electronic
payments against illogical responses of the payments industry.

Digital Transactions Magazine/www.digitaltransactions.net. 11/2006 to 2/2007. Ten-part website (8
postings) and magazine (2 articles) series on Ten Tipping Points in Payments. Series covers major trends
and events changing the course of electronic payments in the U.S.

Alogent quarterly newsletter to customers. 10/2006. “The FFIEC Tidal Wave: More of a Rising Tide.”
Article reviews progress in mandating additional security for online banking.

Banking Strategies. September/October 2006. “Can ACH and Image Convergence Succeed?” Article
analyzing controversial effort by big banks to combine electronic delivery of checks via the ACH
(Automated Clearing House) system with image capture at the point of origination.

Bankers Administration Institute (BAI) Research Note. 2006, “Small Businesses in 2006: Finally
Poised for Technology Solutions that Address Long-Standing Problems and New Opportunities in
Payments.” Ten-page perspective on payments needs for small businesses, encapsulating and providing
perspective on a major market research project.

Digital Transactions Magazine. March/April, 2006. “PreCash: Winning Formula for the “Self-
Banked”. Profile of new walk-in bill payment business model.

Intele-Card News. April, 2006. “A Prepaid Card Association—But For Whom?” Article discussing the
signature-card issuer orientation of new stored-value card association.

Intele-Card News. December, 2005. “Expert Predictions/ Dec. 2005”. Annual feature offering
predictions for the coming year on stored value card marketplace.

Intele-Card News. October, 2005. The “Tale of the Tape” on Why Stored Value Forecasts Differ So.
Article comparing the large differences in research sizing the stored value card market.

Banking Strategies. August, 2005. Guest Spot: “The Trouble with Interchange.” Commentary on the
problems big banks are causing for themselves by holding the line in credit card interchange.




                                                                                       Page 18 of 25 Pages


                                                                                             20| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 23 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae


Digital Transactions Magazine. July, 2005. “Too Much Purple Kool-aid?” Rebuttal to critique by ex-
Visa executive Norm Littel of original article on why PIN-debit products are better than signature-based
products.

Digital Transactions Magazine. March/April, 2005. “Real-time Debit Real Soon, Please.” Article
advocating low-cost, low-risk ATM-debit cards for online commerce.

Digital Transactions Magazine. March/April, 2005. “Checking the Chicken Little’s of ID Theft”.
Article separating hype from reality on the prevalence of ID threats.

Digital Transactions Magazine. March/April, 2005. “Now You're Getting Personal: My Brush with a
Broken System.” Sidebar article to story on ID Theft.

InteleCard News. December, 2004. “Expert Predictions/ Dec. 2004.” Annual feature offering
predictions for the coming year on stored value card marketplace.

Banking Strategies, November/December, 2004. “Driving Toward a Holistic View of Payments.”
Article embracing an enterprise view of payments and the creation of payment councils and czars to
ensure banks are pushing for business opportunities across business units.

Banking Strategies. May/June, 2004. “Girding for Battle.” Article that argues that new payment types
such as stored-value, micro-payments and just-in-time payments all are fertile ground for industry
innovation.

Intele-Card News. May, 2004. “It’s Time to Ask: Who’s Missing the Stored Value Party Now?”
Column on importance of getting into stored-value card market.

ePayments Magazine. Vol. 5, 2003. “Much Ado about Nothing.” Article on electronic commerce need
for more completed transactions rather than obsessive focus on cutting fraud back further.

Intele-Card News. November, 2003. “Stored Value: The Drumbeats Get Louder.” Column presenting
the growing momentum of the stored-value card market.

Intele-Card News. April, 2003. “Magic Moment.” Article defining the burgeoning interest in stored
value cards.

Intele-Card News. October, 2002. “Value Proposition.” Article lays out foundation for value-added
provided by stored value cards, including fostering of loyalty programs for customers.

BAI Research Report: Disruptive Innovation and retail Financial Services: Protecting the Franchise by
Giving up the Growth. December, 2001. Synopsis of results of research project examining innovations
in financial services from 1950-2000.




                                                                                       Page 19 of 25 Pages


                                                                                             21| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 24 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae


ePayments, Issue #2, 2002. “A Mess in the Making.” Article on major Internet merchants exploring
alternative payment solutions beyond signature cards.

Business 2.0. December, 2000. “Trial by Fire.” Article recapping the innovative effort to use electronic
information exchange and Internet access for purchases of everyday products to replace coupon-based
incentive marketing.

Computer Networks, #6-30 May, 2000. The second generation of digital commerce solutions. An in-
depth assessment of the first generation of electronic commerce

Telecommunications Reports International Journal, Winter, 1999. “E-Commerce, Hype, Hope and
the Next Frontier.” Interview on barriers to adoption of electronic commerce.

Business 2.0. June, 1999. “New Rules: A Look Forward.” An interview updating the 10 Driving
Principles for the New Economy.”

Financial Service Online. June, 1998. “Keeping the Sun from Setting on SET”. Article critiquing the
emerging infrastructure for transacting online and suggesting the banks are losing an opportunity to
secure electronic commerce by trying to over-burden it.

Report on Electronic Commerce. December 8, 1998. “IIPC Formed to Develop Micropayment
Infrastructure.” Interview on creation of consortium sponsored by the University of Massachusetts to
develop payment systems and standards for newspapers to offer digital content.

Business 2.0. September, 1998. “Winning One Customer at a Time.” Article on how electronic
exchange of information will enable businesses to build much better relationships with consumers.

Report on Electronic Commerce. June 9, 1998. “Consultant considers Smart Cards a Key Tool for
Protecting Digital Content.” Interview on prospects for adoption of smart cards.

Briefing paper, International Center for Information Technologies. 1988. “Electronic Information
Services: Looking Ahead by Looking Back. (With Peter G. W. Keen and J. David Sulser.) An in-depth
look at the initial versions of home banking, online brokerage and purchasing from kiosks.


                 Conferences/Speaking Engagements/Affiliations (partial list)

Federal Reserve Bank Mobile Payments Industry Workgroup (MPIW), 2010-Present. Facilitator for
mobile payments ‘eco-system’ discussions on how to implement mobile payments infrastructure; co-
wrote position paper on findings and recommendations; organizer of sessions on digital wallets and QR
codes

ANSI ASC X.9 featured speaker at All Committees Meeting (2014); presenter on Faster Payments
(2016).


                                                                                      Page 20 of 25 Pages


                                                                                             22| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 25 of 29



                                       Stephen Craig Mott
                                        Curriculum Vitae



Association of Financial Planners (AFP) national conference (2012-2016) speaking on
blockchain/distributive ledgers; speaker at regional AFP sessions in Dallas, Washington, D.C., and
Philadelphia (2014-2017).

Speaker at Banking Information Technology Secretariat (BITS)—part of the Financial Services
Roundtable (FSR)—conferences (2007-2016). including FI/Retail collaboration on CyberSecurity (2015)
and mobile/cloud security workgroups (2016).

Moderator of P2P session at inaugural Money 2020 conference (2012); panelist on Durbin 2.0 session
(2013); moderator on cross-border payments (2014); moderator on “No More Credit Cards” session
(2018)

Merchant Advisory Group (MAG) conferences. 2010-2017. Speaker and facilitator/author of mobile
payments strategy and recommendations, including movement to EMV chip+PIN contactless form factor.
SME resource for Special Interest Group on eCommerce.

NACHA Payments. U.S. 1998-2018. Member of planning committee (2004-2007) and frequent speaker
and moderator at this Automated Clearing House (ACH) conference focused on developments in the
marketplace for electronic payments. This is the biggest payments conference in the U.S. Also spoke at
NACHA Mega-Meeting (2010) and Alliance Annual Meeting (2015). Frequent speaker at NACHA
Internet Council (1997-2015), and served as a Steering Committee member (2004-2007).

Smart Card Alliance (SCA—now SecureTechnology Alliance), Payments Summit (2009-2017); Annual
Member Conference (2005-2017); EMV Migration Forum/U.S. Payments Forum (2012-2017). Speaker
and moderator at many of these conferences; various webinars.

Federal Reserve Payments Conferences (2005-2015). Invited attendee and speaker at several of these
conferences, held in Kansas City, Chicago, and Atlanta.

Giesecke + Devrient management conferences (2015-2016). G+D is a global smart card/security
provider.

ACH Regional Payment Association (RPA) annual conferences, 2008-2015. Nineteen RPAs exist in the
NACHA ACH system.

Fiserv Management briefing on mobile commerce (2015).

FIS Management/Customer briefing on mobile wallets (2014).

BAI TransPay/PaymentsConnect. 2004-2016. Member of planning committee and speaker at many of
these annual conferences. Mobile Banking executive briefing session (2014).

BAI Retail Delivery annual conferences (1997-2015). Member of planning committee (2003-2007) and
frequent speaker and moderator for this largest retail banking conference, which covers all aspects of

                                                                                       Page 21 of 25 Pages


                                                                                             23| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 26 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae


branch banking, ATMs, paper and electronic checking, credit and debit cards, DDA deposits and
accounts, loyalty and rewards programs, technology development and operational strategies.

CTIA: The Wireless Association twice-a-year conferences (2009-2014). Speaker and moderator at
several conferences.

FICO Annual Conference (May, 2010). Panelist at annual credit risk conference for leading bank issuer
customers and technology providers supporting the FICO score and related risk management products.

Mobile Market Strategies Summit. San Francisco (May 2012). Speaker and panelist.

Mobile Commerce Summit. Las Vegas. June 2007, and June 2008. Planner and speaker/moderator at
this Source Media conference on developing the mobile device channel for banking and payments.

Financial Services Technology Consortium (FSTC)/Electronic Payments Forum (EPF) Conferences
(1996-2007). Speaker at several of these conferences for banks and technology providers dealing with
operational standards, security, and technology integration for electronic payment applications.

Association of Financial Planners (AFP) Retail Payments Forum (various years between 2006-2016).
Speaker on alternative payments, EMV and other payments subjects for this group of CFOs, Treasurers
and Controllers for major retail chains.

Financial Services-Information Sharing and Analysis Center (FS-ISAC) bank security conference (2010).

BillMatrix (Fiserv) Customer Conference (2006). Featured speaker on developments in electronic bill
payment presented to a dozen top billers.

Alternative Payments Summit (2006). Speaker on use of stored value cards and applications to foster
better retail relationships with consumers.

Q&A Session for ACH and Image Convergence Webinar (2006).

IIR Prepaid Expo/Stored Value Conference (2005-2006). Workshop provider on stored value and loyalty
card applications and markets.

Intele-Card News Prepaid Conferences and Expos (2003-2006). Member of Advisory Committee (2005-
06) and speaker at this twice-a-year conference dealing with prepaid telecommunications, stored value,
and loyalty card applications.

Card Forum and Expo, Ft. Lauderdale (2006). Panelist on Card Association challenges and prospects.

Speaker CEO Vision, Montreal (March, 2006). Presented perspectives on next generation of computing
technology to CEOs of interlogiQ Network, an association area software companies with 300 members.




                                                                                      Page 22 of 25 Pages


                                                                                            24| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 27 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae


Micro-payments conference (2003-2006). Speaker/moderator at this Peppercoin-sponsored conference
dealing with micro-payment and loyalty card applications.

Online Resources/Princeton eCom Board and Customer Conferences (2004-2007). Speaker at six
different customer and board conferences for this online banking provider.

Food Marketing Institute (FMI)-Electronic Payments Group (October, 2006). Presented on payments
industry development to 18 or the 20 largest supermarket chains on costs, product developments,
alternative payments, and rewards programs. Executive briefing (2014).

Merchant Risk Council (2005-2007). Speaker at this conference focused on payment card fraud and risk
management aimed at resolving challenges between card companies and merchants.

NACHA’s Electronic Bill Payment and Presentment Council (2007-2010). Member, and moderator of
sessions at two meetings dealing with online bill payment innovations.

Electronic Transaction Association (ETA) (various years between 1996-2014). Member (2004-2007) and
occasional speaker and presenter. Member of Research Committee (2007).

Direct Response Forum (DRF), (2002-2007; 2014). Occasional speaker and presenter at this merchant-
oriented payments conference and exhibition aimed at card-not-present use of signature-based cards.

Paymentech Customer Conference (2006). Presented assessment of payments market. [This conference
later became the independent Merchant Advisory Group (MAG)].

Federal Reserve Bank-Boston (2006). Speaker on developments in consumer use of credit and debit
cards for this specialized-topic conference.

BAI Graduate School of Retail Banking (2003-2006). Instructor at this banking school given each
summer. Topics included credit cards, enterprise payments, trends in payments landscape, and security.

NACHA’s The Payments Institute (TPI) (2003-2015). Instructor at this banking school given each
summer. Topics included credit cards, micro-payments, Internet payments, stored value cards, and
security.

National Item Processing, Inc. (NPI) Customer Annual Conferences (2003-2006). Speaker at this money
order processing conference, with presentations on developments in payment services and programs for
the under-banked.

BAI ID Theft and Payments Fraud (2004-2006). Member of planning committee and speaker/workshop
provider at this security-oriented conference and exhibition.

NACHA Electronic Check Conferences (2003-2005). Member of planning committee and speaker at this
conference and exhibition that focuses on various forms of electronic check processing.


                                                                                      Page 23 of 25 Pages


                                                                                            25| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 28 of 29



                                         Stephen Craig Mott
                                          Curriculum Vitae


Yodlee Customer Conference (2005). Featured presenter to this group of online banking and bill payment
users.

BAI SmartTactics (2003-2005). Speaker and workshop provider at this collection of four mini-
conferences on bank auditing, risk, and channel development.

STAR Board/Users Conferences (2003, 2007, and 2011). Presented education sessions on developments
in the credit and debit card technology, security and business opportunities.

Business 2.0Live, Monterrey (2000). Featured speaker on developing one-to-one relationships through
electronic marketing.

Information Week Conference (2000). Speaker at this computing magazine’s conference on innovative
IT applications.

PKS Forum/Certicom ECC Conferences (1998-2000). Speaker/panelist on these conferences focused on
encryption technologies.

CardTech/SecureTech (1996-1999). Frequent speaker on technology developments in smart cards,
biometrics, and other card technology.

FMI-Market Technics (and local FMI groups) (1999-2000). Presenter of Priceline WebHouse Club
business model for buying groceries and gas online, via marketing and loyalty discounts, for pickup at
POS via purpose-built payment system.

Computer World Conference, Portugal (1999). Presented latest developments in computing in financial
services at international conference.

[MasterCard Speaking Engagements and Appearances] global appearances (1995-1998). Speaker at
multiple conferences of MasterCard member banks and presenter at dozens of press conferences
regarding market developments in the use of smart cards, debit cards, and electronic commerce. Held
conferences for eCommerce Advisory Council (87 member banks in 56 countries) (1996-1997).

Council for Scientific and Industrial Research (CSIR). South Africa (1991). CSIR sponsored tour of
universities and keynote speech at AI Symposium.

American Association for Artificial Intelligence (AAAI), U.S. and Europe (1987-1994). Industry
conference and exhibition on advancement of artificial intelligence computer programming techniques
into mainstream computing applications. Spoke several times on natural language processing, case-based
reasoning, and AI applications in financial services.

[Computing, government, and academic conferences dealing with AI.], U.S./Europe (1987-1994).
Speaker/panelist/presenter on use of Artificial Intelligence for financial services applications, including
credit card risk/fraud management, automated help-desk/customer support, money laundering payment
detection, use of case-based reasoning for decision support, and use of natural language processing to

                                                                                           Page 24 of 25 Pages


                                                                                                 26| Stephen C. Mott
       Case 1:20-cr-00188-JSR Document 227-2 Filed 03/13/21 Page 29 of 29



                                      Stephen Craig Mott
                                       Curriculum Vitae


support consumer access of computing systems, including branch banking, investment
management/brokerage, and payment services.

International Communications Association, TeleCommunications Association, [and other
telecommunications conferences], (1984-86). Industry conference and exhibition. Presented at several
conferences MCI International’s data communications business and promotional programs for trying
international voice and data services.




                                                                                     Page 25 of 25 Pages


                                                                                           27| Stephen C. Mott
